Citation Nr: 1525599	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected Raynaud's syndrome.

2. Entitlement to an increased rating for Raynaud's syndrome, in excess of 10 percent prior to December 22, 2008, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2008 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action by the AOJ is required.  The Veteran's claims were most recently considered by the AOJ in a March 2011 statement of the case, which, in pertinent part, documented consideration of VA treatment records dated through February 2011.  Subsequently, numerous VA treatment records dated after February 2011 were associated with the claims file.  These documents have not yet been considered by the AOJ.  Any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  In April 2015, the Board sent a correspondence to the Veteran asking him whether he would waive consideration of the evidence by the AOJ.  In an April 2015 letter, the Veteran specifically requested that the case be returned to the AOJ for review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claims in light of all pertinent evidence and legal authority, to particularly include the evidence received but not previously considered by the AOJ.

2.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




